

115 HRES 901 IH: Calling on and encouraging the White House to issue a public apology.
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 901IN THE HOUSE OF REPRESENTATIVESMay 17, 2018Mr. Jones (for himself and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCalling on and encouraging the White House to issue a public apology. 
Whereas, on May 10, 2018, in response to Senator John McCain’s call for fellow senators to oppose the nomination of Gina Haspel to lead the Central Intelligence Agency because she oversaw the agency’s use of torture, White House Communications Aide Kelly Sadler was widely reported to have stated, It doesn’t matter, he’s dying anyway.; Whereas Senator McCain honorably served in the United States Navy from 1958 to 1981; 
Whereas during that service, Senator McCain completed combat missions in Vietnam; Whereas Senator McCain was captured in Vietnam in 1967 and held as a prisoner of war for five and a half years; 
Whereas Senator McCain was repeatedly tortured as a prisoner of war in Vietnam; Whereas Senator McCain has diligently served in Congress since 1983, and continued to serve this Nation in a multitude of ways; 
Whereas Senator McCain now has glioblastoma, an aggressive brain cancer; Whereas every family deserves dignity and respect in the trying times of a loved one’s declining health; 
Whereas our religious and social traditions call upon us to apologize for wrongdoing; and Whereas while this apology should have already taken place, it is never too late to apologize: Now, therefore, be it 
That the House of Representatives calls upon the White House to issue a public apology to Senator John McCain and his family for insensitive comments made by a staffer during this difficult time for the McCain family. 